per curiam:
El 18 de octubre de 1960 Luis E. Dubón Otero fue admitido al ejercicio de la profesión jurídica. El 17 de mayo de 2001 este Foro suspendo provisionalmente del ejercicio de la abogacía al licenciado Dubón Otero por-que el Tribunal de Distrito de Estados Unidos para el Dis-trito de Puerto Rico lo declaró culpable de violar la See. 371 del Código de Estados Unidos (Conspiración para defrau-dar a Estados Unidos). La sentencia del foro federal le im-puso una pena de reclusión de sesenta meses, una multa de $125,000, y una Orden de Restitución al Gobierno Federal por la cantidad de $1,559,820. El 29 de mayo de 2002 el Tribunal Federal de Apelaciones para el Primer Circuito dictó una sentencia mediante la cual confirmó la referida condena de Dubón Otero del Tribunal de Distrito Federal para el Distrito de Puerto Rico. El 4 de marzo de 2003 el Procurador General de Puerto Rico compareció ante nos y nos solicitó que en vista de la sentencia que emitió el Tribunal Federal de Apelaciones para el Primer Circuito refe-rida antes, procediéramos a suspender permanentemente a Dubón Otero del ejercicio de la abogacía, conforme a lo dispuesto en la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735).
Además, tomamos conocimiento judicial que el 27 de *551enero de 2003 el Tribunal Supremo de Estados Unidos con-firmó, a su vez, el dictamen referido del Tribunal Federal de Apelaciones para el Primer Circuito. Véase Dubon-Otero v. United States, 537 U.S. 1171 (2003).
Por todo lo antes expuesto, procede que se suspenda a Luis E. Dubón Otero del ejercicio de la profesión de la abo-gacía de Puerto Rico indefinidamente, efectivo de inmediato.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez concurrió sin opi-nión escrita. Los Jueces Asociados Señores Rebollo López y Corrada Del Río no intervinieron.